DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 
Status of the Claims
	Claims 4-7, 11, 13-14 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1 and 15-16 are currently amended. Claims 2-3, 8-10, 12, and 17 are as previously presented. Claims 1-3, 8-10, 12, and 15-17 are currently pending in the application and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Amendment
Rejection Under 35 USC 112(b)

Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. all of the subject matter of claims 11 and 14 being included in the independent claim), and thus the corresponding 35 USC 103 rejections for claims 1-3, 8-10, 12, and 15-17 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Interpretation Under 35 USC 112(f), and Corresponding Rejections Under 35 USC 112(a) & (b)
	On pages 7-8 of the Remarks filed 5/6/2021 Applicant argues that “data storage reader” and “data storage writer” have sufficiently definite meanings as names for structures that perform data reading and writing functions to persons skilled in the art such that interpretation under 35 USC 112(f) is not invoked. Applicant’s arguments are persuasive, and the 35 USC 112(a) & (b) rejections corresponding to their interpretation as invoking 35 USC 112(f) are accordingly withdrawn. 
Rejection Under 35 USC 103
	On page 10 of the Remarks filed 5/6/2021 Applicant argues that the lockout feature of the Kranz reference is not sufficient to teach the subject matter originally recited in claim 14. Applicant’s arguments are fully considered, but are rendered moot because this element of Kranz is no longer relied upon to fully teach or suggest the feature at issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is dependent on now-cancelled claim 11, causing indefiniteness in its dependency. For purposes of examination, it will be interpreted as being dependent on claim 1. Due to this interpretation, Examiner also notes that claims 3 and 12 claim the same subject matter, and should either be differentiated in scope or one or the other cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seremjian et al. (US 20160113721 A1) in view of Kranz et al. (US 20040044326 A1) and Yokozawa (US 20040039749 A1).
Claim 1
Seremjian teaches a system for blood container processing (Seremjian abstract), comprising: 
a blood container (200) comprising a volume for receiving blood (210), and a data storage tag (260) comprising a reading data storage (262) and a writing data storage (263) (Seremjian Fig. 5, [0033]-[0034], noting a blood bag with an internal portion for receiving blood and an attached RFID storage tag; the storage tag has information that can be read per [0048], indicating a reading data storage; and the storage tag can have information written to it per [0034]-[0035] & [0055], indicating a writing data storage);
a receptacle (10) configured to receive at least one blood container (260) (Seremjian Figs. 1-4, [0016], [0027], noting tray assemblies (receptacles) that receive biological fluid containers (such as blood bags as above)), 
a data storage reader (20) for reading a data storage of the data storage tag (260) on the blood container (Seremjian Fig. 6, [0041], noting RFID reader 440); 
a data storage writer (30) for writing a data storage of the data storage tag on the blood container (Seremjian Fig. 6, [0041], noting tray controller 460, which per claim 1 is “able to read data from and optionally write data to the RFID tag on a biological fluid container within [a] bin”); 
wherein the data storage reader (20) has at least one data storage reading element (25) associated with the receptacle and the data storage writer (30) has at least one data storage writing element (35) associated with the receptacle (Seremjian Fig. 6, [0041], claim 1, noting RFID reader and tray controller are both associated with a tray assembly, i.e. they each have at least one element associated with the receptacle);
a user interface (40) for inputting blood recipient related information (Seremjian Fig. 6, [0043], noting operator interface 530; see further [0049], noting operator interface 530 receives a patient transfusion order, i.e. blood recipient related information);
a data processor (50) having a  (Seremjian [0016], [0021], [0048], noting a local inventory database that is populated with information from the RFID tags of the blood bags; such information can include Donation Identification Number and ABO/Rh blood group as in [0036]-[0037]. Blood group is a type of interrelated blood recipient and donator information because a data storage reader interface (21), a data storage writer interface (31), a user input interface (41) and a data base communicating interface (61) (Seremjian Fig. 6, noting connections (i.e. interfaces) between the fluid management computer 500 and the RFID reader 440, tray controller 460, and operator interface 530; see further [0048], noting the computer 500 contains an inventory database, indicating an interface element between the computer processor and data storage); 
a (Seremjian [0050], noting messages sent to a hospital information network (i.e. an external system with external databases) for additional cross matching between a patient and a donor; such cross-matching would necessarily consult interrelated blood recipient and donator information as well as blood donator information to determine the cross-matching; see further Fig. 6 & [0043], noting a connection between the fluid management computer 500 and the hospital information network 520 can be wireless local area network, i.e. a wireless connection);
wherein the data storage reader (20) is communicatively connected to the data storage reader interface (21); 2wherein the data storage writer (30) is communicatively connected to the data storage writer interface (31); wherein the user interface (40) is communicatively connected to the user input interface (41); wherein the data processor (50) is communicatively connected to a data base having stored therein blood donator related information (Seremjian Fig. 6, [0043], noting fluid management computer 500 communicatively connected to the RFID reader 440, tray controller 460, operator interface 530; see further [0048], noting the computer 500 contains an inventory database reflecting the current biological fluid contents of the system (i.e. blood donor related information), indicating a communicative connection between the computer and the database by virtue of the database being embodied on the computer),
wherein the data storage reader (20) is adapted to read a blood donator identifier from a data storage of a blood container (Seremjian [0048], noting “information from the RFID tags 330 of all 
wherein the data processor (50) is adapted to request for blood donator related information from one of the (Seremjian [0050], noting messages may be exchanged with a hospital information network (equivalent to a database) to determine cross matching information (equivalent to blood donator related information); [0016], [0021], & [0048] also note that information from the local database is available to the computer 500 for compatibility purposes); 
wherein the data processor (50) is adapted to request from one of the  (Seremjian [0050], noting messages may be exchanged with a hospital information network (equivalent to a database) to determine cross matching information (equivalent to interrelated blood recipient and donator information) based on an input transfusion request requiring specific cross matching between patient and donor (i.e. as input at the operator interface as in [0049] and based on donator-related information stored locally in the database)),
wherein the data processor (50) is adapted to control the data storage writer (30) to write blood donator related information into the data storage based on the interrelated blood recipient and donator information (Seremjian [0055], noting that after an acceptable match has been identified and a particular blood container selected, specific patient-related and/or transfusion order information can be written to the RFID tag for bedside verification purposes; see further [0035]-[0037], noting Donation Identification Number and ABO/Rh blood group are written to the RFID tag), and
 
In summary, Seremjian shows a system that tracks blood donation information via RFID tags 
Though Seremjian contemplates checking a local and/or an external database for donor-related and interrelated recipient/donor information, it does not explicitly disclose the existence of two discrete databases storing these types of information either locally or externally, and further does not explicitly disclose the process of checking a local and/or external database for donor-related information being specifically based on the read blood donator identifier. In addition, though the reference describes reading and writing data to/from the blood bag RFID tags, it fails to explicitly disclose wherein the reading data storage (262) and the writing data storage (263) are realized as different chips, wherein the reading chip is adapted to be blocked from being written by the data storage writer which is used for writing the writing chip. 
However, Kranz teaches a method by which a discrete database is queried for donor-related information specifically based on blood donator identifier information read from a tagged blood bag (Kranz [0058], [0062], noting the unique serial number on a blood bag is read and checked against serial numbers stored in a rejection database so that contaminated or recalled bags can be discarded prior to infusion into a patient). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seremjian to include an additional discrete database stored locally and/or externally that can be queried specifically based on a blood donator identifier as in Kranz in order obtain additional relevant information about the particular blood donator associated with the selected blood, e.g. to ensure that a selected blood container does not contain blood-borne contagions prior to infusion into a patient, as suggested by Kranz [0058] & [0062]. Kranz does not specifically describe the storage location of the rejection database, and one of ordinary skill in the art 
Kranz further teaches that a data storage chip associated with a blood bag includes both a read-only memory portion (i.e. reading data storage) and a read/writable memory portion (i.e. writing data storage) such that the reading portion is blocked from being written by the data storage writer which is used for writing the writing portion (Kranz [0052], [0058], noting the microcan 42 comes pre-loaded with a serial number stored in a 48-bit read-only format, as well as a 4K-bit read/write memory that can be written with the fluid information. The pre-loaded and read-only nature of the serial number indicate that this portion of the memory is blocked from being written by the data storage writer). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blood bag tag memory of Seremjian such that a portion of the memory is read-only and thus blocked from being written by the data storage writer as in Kranz in order to provide a unique and uneditable serial identification number associated with each bag that can then be assigned to an individual donor so that each donor will remain anonymous to any recipient of the blood, as suggested by Kranz [0052] & [0058]. 
In summary, Seremjian in view of Kranz teaches a system that tracks blood donation information via RFID tags that can include both read-only and read/writable memory. However, the memory portions of the combination appear to be realized as a single chip, and thus combination fails to explicitly disclose that these two portions of memory are realized as different chips as required by the instant claim. However, Yokozawa shows that distributing data storage across multiple IC chips arranged to be physically separated from one another provides the benefits of reducing the probability of simultaneous damage to the chips as well as avoiding fraudulent copying of sensitive information because complete data cannot be obtained from a single IC chip (Yokozawa [0006], [0028]-[0029]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Claim 2
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the interrelated blood recipient and donator information is information whether the donator blood matches the recipient (Seremjian [0050]-[0051], noting the system checks for cross-matching compatibility between the patient and donor blood).  
Claims 3 and 12
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the data storage tag (260) is an RFID tag (Seremjian [0016], [0033]-[0040]).   
Claim 8
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein blood donator related information comprises at least one of a group consisting of donator information, blood separation information, and blood component information (Seremjian [0035]-[0037], claim 5, noting data stored on the tag includes donation identification number and ABO/Rh group of the donor, i.e. donator information).  
Claim 9
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the data storage reader and the data storage writer are combined as a single reader writer so as to read and write a combined reading and writing data storage of a data storage tag on a blood container (Seremjian claim 1, noting the tray controller is “able to read data from and optionally write data to the RFID tag on a biological fluid container within [a] bin,” indicating that the tray controller may act as a single reading writing unit).  
Claim 10
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the receptacle (10) is adapted for receiving a plurality of blood containers in parallel, wherein the data storage reader (20) and the data storage writer (30) are adapted to read and write the data storage tags of each of the plurality of blood containers in parallel (Seremjian Figs. 1-2, showing multiple tray assemblies (i.e. receptacles) stacked in parallel rows, the tray assemblies each having a plurality of slots for accepting a plurality of blood containers in parallel; each tray assembly has a bin RFID antenna, an RFID reader, and a tray controller as shown in Fig. 5, indicating that each receptacle (i.e. tray) has data storage reading and writing units (i.e. the RFID reader and tray controller) that can read and write data to/from each of the plurality of blood containers in the trays; see further [0048], noting that “a cycle may be initiated to scan all bins 210 of all tray assemblies 10 in the biologic storage refrigerator 100 to determine any changes made to the biologic storage refrigerator 100 contents,” indicating parallel processing of all of the available RFID tags).  
Claim 15
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the reading data storage (262) is capable of holding a blood donator identification (Seremjian [0036]; see also Kranz [0058], noting the read-only serial number is assigned to a blood donor and is thus equivalent to a blood donator identification).  
Claim 16
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches wherein the writing data storage (263) is capable of holding an interrelated blood donator and recipient identification (Seremjian [0055], noting the tag may have patient-related and/or transfusion-related information written to it when an acceptable patient-donator cross-match is found; see also Kranz [0023], noting the read/writable storage includes information about blood-typing characteristics of blood cells contained within the bag, equivalent to interrelated blood donator and recipient identification because the blood characteristics need to match).  
Claim 17
Seremjian in view of Kranz and Yokozawa teaches the system for blood container processing according to claim 1, and the combination further teaches the system comprising a plurality of receptacles (10) in parallel, each receptacle (10) being configured to receive a blood container and wherein the data storage reader (20) and the data storage writer (30) of each of the plurality of receptacles are configured to read and write the data storage tags of each of the plurality of blood containers (Seremjian Figs. 1-2, showing multiple tray assemblies (i.e. receptacles) stacked in parallel rows, the tray assemblies each having a plurality of slots for accepting a plurality of blood containers in parallel; each tray assembly has a bin RFID antenna, an RFID reader, and a tray controller as shown in Fig. 5, indicating that each receptacle (i.e. tray) has data storage reading and writing units (i.e. the RFID reader and tray controller) that can read and write data to/from each of the plurality of blood containers in the trays).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626